 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        CHRISTOPHER ALLRED,                                  CASE NO. 19-5687 RJB-TLF
11
                                   Petitioner,               ORDER DENYING MOTION FOR
12              v.                                           RECONSIDERATION
13      JEFFREY A. UTTECHT,
14                                 Respondent.

15

16          THIS MATTER comes before the Court on Petitioner’s Motion for Reconsideration.

17   Dkt. 14. The Court has considered the motion and the remaining file.

18          In this 28 U.S.C. § 2254 habeas corpus petition, the Petitioner challenges a state court

19   conviction of one count of rape in the second degree, two counts of incest in the first degree, and

20   one count of incest in the second degree and the resulting 240-month sentence. Dkt. 1. The

21   Petitioner filed a direct appeal, State v. Allred, 4 Wash.App.2d 1040 (2018), and the Court of

22   Appeals of Washington, Division Two, affirmed the superior court. On October 31, 2018, the

23   Washington Supreme Court denied his petition for review. State v. Allred, 191 Wash.2d 1024

24   (2018). The mandate issued on November 21, 2018.


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
 1          On October 8, 2019, the Report and Recommendation was filed, recommending that this

 2   petition be denied without prejudice for failing to exhaust state court remedies on any of the

 3   claims. Dkt. 10. It also recommended denial of all motions as moot. Id. On November 4, 2019,

 4   the Report and Recommendation was adopted, the case dismissed, and a certificate of

 5   appealability was denied. Dkt. 12.

 6          On December 3, 2019, Petitioner filed the instant Motion for Reconsideration (Dkt. 14)

 7   and two other motions: a “Motion for Petitioner Initiated Summary Judgment” (Dkt. 15) and a

 8   “Motion to Compel for Information (Show Cause)” (Dkt. 16). The last two motions are not yet

 9   ripe for consideration. In his Motion for Reconsideration, the Petitioner seeks reconsideration of

10   the order adopting the Report and Recommendation, asserts that the federal courts have

11   jurisdiction over his case, and that the state courts do not. Dkt. 14. As he argued in his original

12   pleading, the Petitioner again maintains that:

13          The United States Constitution clearly and unambiguously requires an indictment
            by a Grand Jury before a person can be held to answer for a capital or infamous
14          crime and it is undeniable that Article I. Section 26 of the Washington
            Constitution directly and facially violates the laws of the United States
15          Constitution and the Rights of it’s Citizens.

16   Dkt. 14, at 2 (punctuation and capitalization in original).

17          Motion for Reconsideration. Local Rule W.D. Wash. 7 (h)(1) provides: “[m]otions for

18   reconsideration are disfavored. The court will ordinarily deny such motions in the absence of a

19   showing of manifest error in the prior ruling or a showing of new facts or legal authority which

20   could not have been brought to its attention earlier with reasonable diligence.”

21          Petitioner’s Motion for Reconsideration (Dkt. 14) should be denied. “State prisoners

22   seeking a writ of habeas corpus from a federal court must first exhaust their remedies in state

23   court. A petitioner has exhausted his federal claims when he has fully and fairly presented them

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
 1   to the state courts.” Woods v. Sinclair, 764 F.3d 1109, 1129 (9th Cir. 2014)(citing 28 U.S.C. §

 2   2254(b)(1)(A) and O'Sullivan v. Boerckel, 526 U.S. 838, 844–45, 119 S.Ct. 1728, 144 L.Ed.2d 1

 3   (1999)). As stated in the prior order, the Petitioner has not fully presented any of his claims to

 4   the state appellate courts. The Petitioner has failed to exhaust his state court remedies as

 5   required by 28 U.S.C. § 2254(b)(1)(A). The authority Petitioner’ cites does not support his

 6   position that he need not exhaust his claims in state court. His remaining assertions are without

 7   merit. The Petitioner has failed to point to a “manifest error in the prior ruling” or “new facts or

 8   legal authority which could not have been brought to [the court’s] attention earlier with

 9   reasonable diligence.” His motion (Dkt. 14) should be denied.

10          Other Pending Motions. Petitioner’s additional pending motions should be denied as

11   moot. This petition was dismissed over a month ago.

12          Future Pleadings. Other than pleadings related to a notice of appeal, further pleadings

13   filed by the Petitioner in this case will be docketed by the Clerk of the Court, but no further

14   action will be taken on them.

15          It is ORDERED that:

16                 The Petitioner’s Motion for Reconsideration (Dkt. 14) IS DENIED;

17                 All pending motions ARE DENIED AS MOOT; and

18                 This case IS DISMISSED WITHOUT PREJUDICE.

19          The Clerk is directed to send uncertified copies of this Order to Judge Christel, all

20   counsel of record, and to any party appearing pro se at said party’s last known address.

21          Dated this 5th day of December, 2019.

22

23
                                            A
                                            ROBERT J. BRYAN
24                                          United States District Judge


     ORDER DENYING MOTION FOR RECONSIDERATION - 3
